Citation Nr: 1029182	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1952 to February 
1956.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Veteran testified 
at a Board hearing at the local RO before the undersigned in June 
2010. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's annualized countable annual income exceeds the 
maximum annual income limit for non-service connected disability 
pension benefits.


CONCLUSION OF LAW

The criteria for non-service-connected disability pension 
benefits have not been.  38 U.S.C.A. § 1521(a), (b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was denied entitlement to nonservice-connected VA 
pension benefits in the June 2007 RO determination because his 
income exceeded the maximum annual disability pension limit.  
Basic entitlement to such pension exists if, among other things, 
the veteran's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R.  § 3.3(a)(3), 3.23(a), (b), (d)(4).  The 
MAPR is published in Appendix B of VA Manual M21-1 and is to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout an 
entire 12-month annualization period, will be counted as income 
during the 12-month annualization period in which it is received 
or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 12-
month annualization period following receipt of the income.  38 
C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring 
countable income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month annualization 
period commencing on the effective date on which the nonrecurring 
income is countable. 38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.  Income from Social Security 
Administration (SSA) disability benefits is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included as 
countable income.  

As previously stated, certain unreimbursed medical expenses (in 
excess of five percent of the MAPR) may be excluded from 
countable income for the same 12-month annualization period to 
the extent they were paid.  38 C.F.R. § 3.272.  

The Veteran's application for pension was received in February 
2007.  The Veteran's application showed that he was married and, 
thus, the applicable MAPR  in this case is for a veteran with one 
dependent.  Effective December 1, 2006, the MAPR for a veteran 
with one dependent was $14,313.00, and medical expenses must 
exceed $715.00.  Effective December 1, 2007, the MAPR for a 
veteran with one dependent was $14, 643.00, and medical expenses 
must exceed $732.00.  Finally, the MAPR as of December 1, 2008 
for a veteran with one dependent was $15,493.00, and medical 
expenses must exceed $774.00.  The rates for the current year 
stayed the same as there was no cost of living increase applied.  
See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B (amendments 
to annual pension rates are published in the Federal Register).  

In his February 2007 application, the Veteran reported that he 
received $1,386.00 per month in Social Security Administration 
(SSA) disability benefits and his wife received $481.00 in SSA 
benefits for a total of $1,867.00 monthly, which equaled 
approximately $22,404.00 annually.  The Veteran also reported 
receiving $904.00 monthly in pension benefits from the 
Archdiocese, which equaled $10,848.00 annually.  Thus, his annual 
income totaled $33,252.00.  However, he also reported a total of 
$5,134.00 in medical expenses, which exceeded five percent of the 
MAPR. When subtracting the five percent or $715.00 from 
$5,134.00, the Veteran's countable medical expenses totaled 
$4,419.00.  Nevertheless, when subtracting the Veteran's 
countable medical expenses from his annual income, the Veteran's 
reported annual income for pension purposes was $28,833.00 for 
2007, which exceeded the MAPR of $14,313.00.  

In August 2007, the Veteran submitted an Improved Pension 
Eligibility Verification Report with his notice of disagreement, 
which showed that he received $1,348.00 per month in SSA 
disability benefits and his wife received $432.00 in SSA benefits 
for a total of $1,780.00 monthly, which equaled approximately 
$21,360.00 annually.  The Veteran did not report his Archdiocese 
pension benefits or provide any information concerning his 
medical expenses.  However, even though this report indicated 
that he and his wife were receiving less in SSA disability 
benefits, his income still exceeded the MAPR.  Importantly, even 
when not considering his Archdiocese pension and subtracting the 
medical expenses previously reported in his application, his 
countable income would total $16,941.00, which still would be in 
excess of the MAPR.  In September 2007, the RO sent a letter the 
Veteran requesting that he complete a form showing the total 
amount of medical expenses.  However, the Veteran did not submit 
a completed form.  

Subsequently, in his March 2008 substantive appeal, the Veteran 
reported that he received $1,417.00 monthly in SSA benefits and 
$904.97 in pension benefits from the Archdiocese, which would 
total $2,321.97 monthly and $27,863.64.  He did not provide any 
updated information concerning his wife's SSA benefits or medical 
expenses.  Nevertheless, based on the information provided, 
considering the Veteran's reported annual income for pension 
purposes was $27,863.64 for 2008, this amount still exceeded the 
MAPR of $14,643.00 for that year.  

At the June 2010 Board hearing, the Veteran reported that he 
received $1,505.00 per month in SSA disability benefits and his 
wife received $526.00 in SSA benefits for a total of $2,031.00 
monthly, which equaled approximately $24,372.00 annually.  The 
Veteran again reported receiving $904.00 monthly in pension 
benefits from the Archdiocese, which equaled $10,848.00 annually. 
Thus, his annual income totaled $35,220.00.  However, he also 
reported approximately $6,500.00 in medical expenses, which 
exceeded five percent of the MAPR. When subtracting the five 
percent or $774.00 from  $6,500.00, the Veteran's countable 
medical expenses totaled $5,726.00.  Nevertheless, when 
subtracting the Veteran's countable medical expenses from his 
income, the Veteran's reported annual income for pension purposes 
was $29,494.00 for 2009 and 2010, which again exceeded the MAPR 
of $15,493.00.  

In sum, throughout the course of the appeal, the Veteran's 
reported annual income after subtracting countable medical 
expenses has exceeded the MAPR as established by Congress.  While 
the Board can certainly empathize with any financial difficulty 
the Veteran is experiencing, the Veteran is not entitled to VA 
pension benefits because his income unequivocally exceeds the 
statutory limit. 

Although recognizing the Veteran's honorable wartime service, the 
Board is nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed 
by Congress specifically prohibits the payment of VA pension 
benefits when the Veteran's income exceeds certain levels.  As 
the Veteran's income exceeds the statutory limits, he is not 
legally entitled to pension benefits, regardless of his honorable 
service.  Thus, the Veteran's claim must be denied.

In closing, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), VA has a duty to notify and assist claimants under 
certain circumstances.  In April 2008, the RO sent notice to the 
Veteran complying with the VCAA by informing him of the 
information and evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  The Board notes that the facts are not in 
dispute in this case, and that the law is dispositive of the 
claim.  The information and evidence necessary to substantiate 
this claim is in the control of the Veteran, and he has been 
forthcoming in providing information concerning his income and 
expenses.   He has neither suggested, nor does the record 
suggest, that there is outstanding evidence to obtain.

In sum, VA has complied with the duty to notify and assist the 
Veteran in this appeal.
 


ORDER

Entitlement to nonservice-connected disability pension benefits 
is not warranted. The appeal is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


